--------------------------------------------------------------------------------

EXHIBIT 10.10(b)

 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into this 8th
day of April, 2010,  effective as of April 10, 2010 (the “Effective Date”),
between American Oriental Bioengineering, Inc., a Nevada corporation with its
principal place of business located at 1 Liangshuihe First Ave,  Beijing E-Town
Economic and Technology Development Area, E-Town, Beijing, 100176, People’s
Republic of China (the “Company”), and Yanchun Li, residing at Haidian District,
Beijing, China (the “Executive”).
 
WHEREAS, the business of the Company and its affiliates consists of the
development and production of bioengineered products and traditional Chinese
medicinal products that combine modern biotechnology and traditional Chinese
medical technology, and activities incidental thereto (the “Business”);
 
WHEREAS, the Company has expended considerable time, effort and resources in the
development of certain Confidential Information, as defined in paragraph 10
herein below, which must be maintained as confidential in order to ensure the
success of the Business;
 
WHEREAS, prior to the Effective Date, the Executive has been employed by the
Company in the position of, and has been performing the services required of,
Chief Operating Officer and Chief Financial Officer of the Company;
 
WHEREAS, the Executive and the Company desire to memorialize the terms and
conditions of the Executive’s employment by the Company in the position
of  Chief Operating Officer and Chief Financial Officer; and
 
WHEREAS, the Executive has had, prior to the Effective Date, and will continue
to have, as of the Effective Date, access to such Confidential Information, as
defined in paragraph 10 herein below.
 
NOW, THEREFORE, in consideration of the covenants and promises contained herein,
the compensation and benefits received by the Executive from the Company, and
the access given the Executive to the aforesaid Confidential Information, as
defined in paragraph 10 herein below, and for other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
Company and the Executive agree as follows:
 
1.   EMPLOYMENT PERIOD. The Company offers to employ the Executive, and the
Executive agrees to be employed by the Company, in accordance with the terms and
subject to the conditions of this Agreement commencing on the Effective Date and
terminating on the first anniversary of the Effective Date (the “Scheduled
Termination Date”), unless terminated prior thereto in accordance with the
provisions of paragraph 9 herein below. The term of this Agreement shall be
automatically renewed for successive one (1) year terms, unless either party
gives the other party written notice of its intention not to renew the Agreement
no later than 90 days prior to the expiration of the then current term.  A
determination by the Company not to renew this Agreement without “Company Cause”
shall be deemed a termination of employment for purposes of paragraph 9(d) and
the terms thereof shall apply.
 
 
1

--------------------------------------------------------------------------------

 
 
2.   POSITION AND DUTIES. During the term of the Executive’s employment
hereunder, the Executive will serve in the position, and assume duties and
responsibilities consistent with the position of Chief Financial Officer unless
and until otherwise instructed by the Company. The Executive agrees to devote
substantially all of his working time, skill, energy and best business efforts
during the term of his employment with the Company. The Executive covenants and
agrees that for so long as he is employed by the Company, the Executive shall
inform the Company of each and every business opportunity related to the
business of the Company of which the Executive becomes aware, and that the
Executive will not, directly or indirectly, exploit any such opportunity for the
Executive’s own account, nor will the Executive render any services to any other
person or business, acquire any interest of any type in any other business or
engage in any activities that conflict with the Company’s best interests or
which is in competition with the Company.  The Executive affirms that no
obligation exists between the Executive and any other entity which would prevent
or impede the Executive’s immediate and full performance of every obligation of
this Agreement.
 
3.   HOURS OF WORK. The Executive’s normal days and hours of work shall coincide
with the Company’s regular business hours. The nature of the Executive’s
employment with the Company requires flexibility in the days and hours that the
Executive must work, and may necessitate that the Executive work on other or
additional days and hours. The Company reserves the right to require the
Executive, and the Executive agrees, to work during other or further days or
hours than the Company’s normal business hours.
 
4.   LOCATION. The principal location of the Executive’s employment with Company
shall be the Company’s office located at 1 Liangshuihe First Ave,  Beijing
E-Town Economic and Technology Development Area, E-Town, Beijing, People’s
Republic of China. The Company may, in its sole discretion, require the
Executive to travel to and reside in, on a temporary, indefinite or permanent
basis, in any other location throughout the world in which the Company or any of
its affiliates has offices.
 
5.   BASE SALARY. In consideration of the Executive’s services under this
Agreement, the Company shall pay or cause to pay, and the Executive agrees to
accept, during the one year period following the Effective Date (the “First
Year”), an annual base salary of US$160,000, less all applicable taxes and other
appropriate deductions, paid in accordance with the Company’s standard payroll
practices.  Following the First Year, the Executive’s base salary shall be
reviewed annually by the Compensation Committee of the Board of Directors of the
Company. The decision to increase or decrease the Executive’s base salary and
the amount of any such increase or decrease are within the sole discretion of
the Board of Directors. Nothing contained in this paragraph 5 is intended to be,
or should be construed as, a promise or guarantee by the Company to increase the
Executive’s base salary.  The Company reserves the right, in its sole
discretion, and the Executive hereby acknowledges the Company’s right, to make
no such payments or make reduced payments in connection with any periods of
unauthorized or unjustified absence from work or in the event that the Executive
is unavailable or unable to perform the Executive’s duties for the Company
without adequate justification, as determined by the Company in its sole
discretion.
 
 
2

--------------------------------------------------------------------------------

 
   
6.   BONUS COMPENSATION.  During the term hereof, the Executive shall have the
opportunity to earn an annual performance based bonus equal to up to US$30,000
based upon the Company’s attainment of certain annual revenue or operating
income margin target, as set by the Board of Directors in its sole discretion on
an annual basis. The Compensation Committee may, from time to time, also pay
such other bonus or bonuses to the Executive as the Compensation Committee, in
its sole discretion, deems appropriate.  In order to receive the annual
performance based bonus, the Executive must continue to be employed by the
Company through the end of the period with respect to which the annual
performance bonus has been earned.  The annual performance based bonus will be
paid to the Executive at such time as bonuses for the applicable period are
regularly paid to senior executives of the Company.
 
7.   STOCK AWARDS AND STOCK OPTIONS. The Executive shall receive 114,506 shares
of the Company's common stock and N/A stock options for services to be rendered
during the Term.  The exercise price of the stock options is at $N/A per share,
as determined by the Compensation Committee of the Board, equal to the average
closing price of the Company's common stock on the five trading days immediately
prior to and including April 8, 2010, as reported on Yahoo Finance, on the New
York Stock Exchange, or any such securities exchange on which the Company’s
common stock is listed or quoted for trading, on April 8, 2010, the date of
grant (both the "Stock Awards" and the “Stock Options”).  The Stock Awards and
Stock Options shall vest in five equal installments on each April 7 of the
first, second, third, fourth and fifth anniversary of the grant, subject to the
Executive’s continued employment with the Company on each vesting date, and
further to subject to accelerated vesting under the applicable incentive plan,
the applicable grant agreement and the terms of this Agreement.  The Stock
Awards and Stock Options shall be granted under the Company’s 2006 Equity
Incentive Plan and pursuant to the terms of the Company’s standard form of stock
award and stock option agreement approved by the Board of Directors.  The
Compensation Committee shall determine, on an annual basis, the number of Stock
Awards and Stock Options to be granted to the Executive for each renewal period.
 
8.   REIMBURSEMENT OF EXPENSES. During the term of this Agreement, in accordance
with the Company’s expense reimbursement policy, the Executive shall be entitled
to reimbursement for reasonable expenses (including, without limitation,
reasonable travel expenses) paid or incurred by him, in connection with and
related to the performance of his duties and responsibilities hereunder for the
Company. All requests by Executive for reimbursement for such expenses must be
supported by appropriate invoices, vouchers, receipts or such other supporting
documentation in such form and containing such information as the Company may
from time to time require, evidencing that the Executive, in fact, incurred or
paid said expenses.
 
9.   TERMINATION.
 
a.   DEATH OR RESIGNATION. If the Executive dies or resigns during the term of
this Agreement, this Agreement shall automatically terminate on the date of the
Executive’s death or resignation and, following the date of the Executive’s
death or resignation, the Company shall have no further obligations or liability
to the Executive or his heirs, administrators or executors with respect to
compensation and benefits thereafter, except for the obligation to pay the
Executive (i) any earned but unpaid base salary through the Executive’s date of
death or resignation, (ii) for any unused accrued and unforfeited vacation, and
(iii) subject to paragraph 8 hereinabove, for any unreimbursed business expenses
incurred by the Executive prior to his death or resignation.  The Company shall
deduct, from all payments made hereunder, all applicable taxes, including income
tax, FICA and FUTA, and other appropriate deductions.
 
 
3

--------------------------------------------------------------------------------

 
   
b.   DISABILITY. At any time during the term of this Agreement, the Company may
terminate this Agreement and the Executive’s employment with the Company because
of the Executive’s “Disability,” by written notice to the Executive. For
purposes of this Agreement, “Disability” shall mean, if at the end of any
calendar month during the term of this Agreement, the Executive, as a result of
mental or physical illness or injury, is or has been unable to perform his
duties under this Agreement, with or without reasonable accommodation, for (i)
the four (4) preceding consecutive calendar months, or (ii) any 180 days in the
previous twelve (12) months. If this Agreement is terminated because of the
Executive’s “Disability,” the Company shall have no further obligations or
liability to the Executive or his heirs, administrators or Executors with
respect to compensation and benefits thereafter, except for the obligation to
pay the Executive (x) any earned but unpaid base salary through the date of
termination for “Disability”, at the rate then in effect, (y) for any unused
accrued and unforfeited vacation, and (z) subject to paragraph 8 hereinabove,
for any unreimbursed business expenses incurred by the Executive prior to his
last date of employment with the Company. The Company shall deduct, from all
payments made hereunder, all applicable taxes, including income tax, FICA and
FUTA, and other appropriate deductions.
 
c.   “CAUSE.” At any time during the term of this Agreement, the Company may
terminate this Agreement and the Executive’s employment with the Company, at any
time, for “Company Cause.” For purposes of this Agreement, “COMPANY CAUSE” shall
mean: (i) the good faith determination by the Company’s Board of Directors that
there has been continued neglect by the Executive of his duties hereunder, or
(ii) willful misconduct on the Executive’s part in connection with the
performance of his duties hereunder, PROVIDED HOWEVER, that the Executive shall
have been given one (1) written notice of such determination by the Company’s
Board of Directors of continued neglect or willful misconduct and thereafter the
Executive shall not have cured such neglect or willful misconduct to the
satisfaction of the Company’s Board of Directors within fifteen (15) days of the
Executive’s receipt of such written notice, (iii) the Executive is convicted of
or pleads guilty or no contest to a felony or other conduct involving moral
turpitude. If this Agreement and the Executive’s employment is terminated for
“Company Cause,” following the Executive’s last date of employment with the
Company, the Company shall have no further obligations or liability to the
Executive or his heirs, administrators or Executors with respect to compensation
and benefits thereafter, except for the obligation to pay the Executive (x) any
earned but unpaid base salary through the Executive’s last date of employment,
at the rate then in effect, (y) for any unused accrued and unforfeited vacation,
and (z) subject to paragraph 8 hereinabove, for any unreimbursed business
expenses incurred by the Executive prior to the last date of employment with the
Company. The Company shall deduct, from all payments made hereunder, all
applicable taxes, including income tax, FICA and FUTA, and other appropriate
deductions.
 
d.   TERMINATION BY THE CHIEF EXECUTIVE OFFICER. At any time during the term of
this Agreement, the Chief Executive Officer of the Company, in his sole
discretion, may terminate this Agreement and the Executive’s employment with the
Company without “Company Cause” by delivering to the Executive written notice.
If this Agreement and the Executive’s employment with the Company is terminated
without “Company Cause,” following the Executive’s last date of employment with
the Company, the Company shall have no further obligations or liability to the
Executive or his heirs, administrators or executors with respect to compensation
and benefits thereafter, except for the obligation to pay the Executive (i) any
earned but unpaid base salary through the Executive’s last date of employment,
at the rate then in effect, (ii) for any unused accrued and unforfeited
vacation, (iii) his base salary in effect at the time of his termination in
accordance with paragraph 5 hereinabove through the Scheduled Termination Date
or renewal period, as the case may be, and (iv) subject to paragraph 8
hereinabove, for any unreimbursed business expenses incurred by the Executive
prior to his last date of employment with the Company. The Company shall deduct,
from all payments made hereunder, all applicable taxes, including income tax,
FICA and FUTA, and other appropriate deductions.
 
 
4

--------------------------------------------------------------------------------

 
  
10.   CONFIDENTIAL INFORMATION.
 
a.   The Executive expressly acknowledges that, in the performance of his duties
and responsibilities relating to his employment with the Company, he has been
exposed and will continue to be exposed to the trade secrets, business and/or
financial secrets and confidential and proprietary information of the Company,
its affiliates and/or its clients or customers (“Confidential Information”). The
term “Confidential Information” means information or material that has actual or
potential commercial value to the Company, its affiliates and/or its clients or
customers and is not generally known to and is not readily ascertainable by
proper means to persons outside the Company, its affiliates and/or its clients
or customers, and includes, without limitation, the following, whether or not
expressed in a document or medium, regardless of the form in which it is
communicated, whether or not such information is on the Company’s forms, memos,
computer disc or tape, or otherwise, whether or not such information is in
written or verbal form, and whether or not marked “trade secret” or
“confidential” or any similar legend:  (i) sales information, (ii) operations
information, (iii) financial information, (iv) administrative information, (v)
research information, (vi) customer information, (vii) supplier information, and
(viii) any other information concerning the Company, its business, its
properties or its affairs that the Company deems to be confidential or that is
confidential according to industry practices.
 
b.   Except as authorized in writing by the Board of Directors, during the term
of this Agreement, any renewal periods, and thereafter until such time as any
such Confidential Information becomes generally known to and readily
ascertainable by proper means to persons outside the Company, its affiliates
and/or its clients or customers, the Executive agrees to keep strictly
confidential and not use or disclose, cause to be used or disclosed, or permit
to be used or disclosed, to any person or entity and/or for his personal benefit
or the benefit to any other person or entity, any Confidential Information.
 
c.   The Executive agrees that upon termination of his employment with the
Company for any reason, he will promptly return to the Company all Confidential
Information within his possession or within his power to control, including,
without limitation all copies of such Confidential Information, all abstracts of
such Confidential Information and any other information containing such
Confidential Information in whole or in part.
 
d.   The Executive affirms that he did not and does not possess, and has not
relied and will not rely upon the protected trade secrets or confidential or
proprietary information of the Executive’s prior employer(s) in providing
services to the Company.
  
 
5

--------------------------------------------------------------------------------

 
  
11.   OWNERSHIP AND ASSIGNMENT OF INVENTIONS.
 
a.   The Executive acknowledges that, in connection with his duties and
responsibilities relating to his employment with the Company, the Executive
and/or other employees of the Company working with the Executive, without the
Executive or under the Executive’s supervision, may have created, conceived of,
made, prepared, worked on or contributed to, and/or may create, conceive of,
make, prepare, work on or contribute to, the creation of, or may have been or
may be asked by the Company and/or its affiliates or customers to create,
conceive of, make, prepare, work on or contribute to the creation of, without
limitation, lists, business diaries, business address books, documentation,
ideas, concepts, inventions, designs, works of authorship, computer programs,
audio/visual works, developments, proposals, works for hire or other materials
(“Inventions”). To the extent that any such Inventions related or relate to any
actual or reasonably anticipated business of the Company or any of its
affiliates or customers, or falls within, is suggested by or results from any
tasks assigned to the Executive for or on behalf of the Company or any of its
affiliates or customers, the Executive expressly acknowledges that all of his
activities and efforts relating to any Inventions, whether or not performed
during the Executive’s or the Company’s regular business hours, are within the
scope of the Executive’s employment with the Company and that the Company owns
all right, title and interest in and to all Inventions, including, to the extent
that they exist, all intellectual property rights thereto, including, without
limitation, copyrights, patents and trademarks in and to all Inventions. The
Executive also acknowledges and agrees that the Company owns and is entitled to
sole ownership of all rights and proceeds to all Inventions.
 
b.   The Executive expressly acknowledges and agrees to assign to the Company,
and hereby assigns to the Company, all of the Executive’s right, title and
interest in and to all Inventions, including, to the extent they exist, all
intellectual property rights thereto, including, without limitation, copyrights,
patents and trademarks in and to all Inventions.
 
c.   In connection with all Inventions, the Executive agrees to disclose any
Invention promptly to the Company and to no other person or entity. The
Executive further agrees to execute promptly, at the Company’s request, specific
written assignments of the Executive’s right, title and interest in any
Inventions, and do anything else reasonably necessary to enable the Company to
secure or obtain a copyright, patent, trademark or other form of protection in
or for any Invention in the United States or other countries. The Executive
further agrees that the Company is not required to designate the Executive as an
author of or contributor to any Invention or to secure the Executive’s
permission to change or otherwise alter any Invention.
 
d.   The Executive acknowledges that all rights, waivers, releases and/or
assignments granted herein and made by the Executive are freely assignable by
the Company and are made for the benefit of the Company and its affiliates,
subsidiaries, licensees, successors and assigns.
 
e.   The Executive agrees to waive, and hereby does waive, for the benefit of
all persons, any and all right, title and interest in the nature of “moral
rights” or “droit moral” granted to the Executive in any country in the world.
 
 
6

--------------------------------------------------------------------------------

 
   
12.   NON-COMPETITION AND NON-SOLICITATION. Because of the nature of the
Company’s Business, and because, as a result of his employment with the Company,
the Executive has been and will continue to be exposed to Confidential
Information, the Executive acknowledges that the Company would sustain grievous
harm in the event that he were to disclose Confidential Information, engage in
business activities that compete with the Business, appropriate or divert
business or customers of the Company or its affiliates and/or induce employees
or consultants of the Company or its affiliates to leave the employment of the
Company or its affiliates. The Executive acknowledges that the Company has a
legitimate business interest in protecting itself from the aforementioned harm
and in the protection and maintenance of the Confidential Information and of the
good will and customer relationships of the Company and its affiliates.
Therefore, the Executive hereby agrees and covenants to be bound by the
non-competition and non-solicitation restrictions set forth herein below, which
restrictions the Executive agrees and acknowledges are reasonable and necessary
and do not impose undue hardship or burdens on the Executive.
 
a.   The Executive agrees that, during his employment with the Company and for a
period of three (3) years following the termination of his employment with the
Company, he and his affiliates shall not directly or indirectly own, manage,
operate, control, be employed by, consult for, be a shareholder of, be an
officer of, participate in, contract with or be connected in any capacity or any
manner with any person or entity whose business activities directly or
indirectly (whether through related persons, entities or otherwise) compete with
the Business anywhere in the United States, Canada and the People’s Republic of
China, where the Company or its affiliates is engaged in the Business, PROVIDED
HOWEVER, that the Executive shall not be prevented from owning an interest in a
publicly traded company so long as the fair market value of such interest at the
date of acquisition is less than US$100,000.
 
b.   The Executive agrees that during the period of his employment with the
Company and for a period of three (3) years following the termination of his
employment with the Company, for any reason, he will not, within the United
States, Canada and the People’s Republic of China, where the Company or its
affiliates is engaged in the Business, directly or indirectly recruit, induce,
divert, supervise, employ, manage, hire or entice, or cause to be recruited,
induced, diverted, supervised, employed, managed, hired or enticed, any
employee, consultant or independent contractor of the Company or its affiliates
to leave or terminate the employment or other relationship thereof, for any
reason.
 
c.   The Executive agrees that during the period of his employment with the
Company and for a period of three (3) years following the termination of his
employment with the Company, he will not, within the United States, Canada and
the People’s Republic of China, where the Company or its affiliates is engaged
in the Business, directly or indirectly appropriate, call on, induce, divert or
solicit, or assist another to appropriate, call on, induce, divert or solicit
any actual or potential business or customer away from the Company or its
affiliates, or attempt to do any of the foregoing, or otherwise induce or
attempt to induce any actual or potential business or customer of the Company or
its affiliates, to terminate or adversely modify its relationship with the
Company or its affiliates, or to enter into a relationship with or conduct
business with the Company or its affiliates, which actual or potential business
or customer the Executive was involved with or had a relationship with or whose
identity became known to the Executive in connection with the Executive’s
employment with the Company.
   
 
7

--------------------------------------------------------------------------------

 
 
d.   If any of the restrictive covenants set forth in paragraphs 12(a), (b) and
(c) of this Agreement is held to be invalid, illegal or unenforceable (in whole
or in part), such restrictive covenant shall be deemed modified to the extent,
but only to the extent, of such invalidity, illegality or unenforceability, and
a court of competent jurisdiction shall have the power to modify, any such
restrictive covenant to the extent necessary to render such provision
enforceable, and the remaining restrictive covenant shall not be affected
thereby.
 
e.   In the event of a violation of any of the restrictive covenants set forth
in paragraphs 12(a), (b) and (c) of this Agreement, if the Executive is
prevented by a court or arbitrator from committing any further violation,
whether by a temporary restraining order, injunction or otherwise, the time
periods set forth in paragraphs 12(a), (b) and (c) of this Agreement shall be
computed by commencing the periods on the date of the applicable court or
arbitrators’ order and continuing them from that date for the full period
provided.
 
f.   The Executive shall have the right to request a waiver of all or part of
the restrictive covenants contained in paragraphs 12(a), (b) and (c) of this
Agreement by providing the Company with a written request for such a waiver that
contains all relevant details. The Company may, in its sole discretion, waive
all or part of the restrictive covenants contained in paragraphs 12(a), (b) and
(c) of this Agreement on such terms and conditions, and to such extent, as it,
in its sole discretion, deems appropriate. Such waiver must be in writing.
 
g.   The parties acknowledge that this Agreement would not have been entered
into, that the benefits described in paragraphs 5, 6 and 7 would not have been
promised to the Executive by the Company, in the absence of the Executive’s
covenants and promises set forth in paragraphs 12(a), (b) and (c) of this
Agreement.
 
13.   DISPUTE RESOLUTION. The Executive and the Company agree that any dispute
or claim, whether based on contract, tort, discrimination, retaliation, or
otherwise, relating to, arising from, or connected in any manner with this
Agreement or with the Executive’s employment with Company, unless otherwise
agreed in a writing signed by both parties, shall be resolved exclusively
through final and binding arbitration under the auspices of the Hong Kong
Chamber of Commerce (“HKCC”) in accordance with the commercial arbitration rules
and supplementary procedures for international commercial arbitration of the
HKCC. The arbitration shall be held in Hong Kong. There shall be three
arbitrators: one arbitrator shall be chosen by each party to the dispute and
those two arbitrators shall choose the third arbitrator. Each party shall
cooperate with the other in making full disclosure of and providing complete
access to all information and documents requested by the other party in
connection with the arbitration proceedings. Arbitration shall be the sole,
binding, exclusive and final remedy for resolving any dispute between the
parties. The arbitrators shall have jurisdiction to determine any claim,
including the arbitrability of any claim, submitted to them. The arbitrators may
grant any relief authorized by law for any properly established claim. Either
party, before or during any arbitration, may apply to a court having
jurisdiction for a restraining order or injunction where such relief is
necessary to protect its interests. The interpretation and enforceability of
this paragraph of this Agreement shall be governed and construed in accordance
with the United States Federal Arbitration Act, 9. U.S.C. ss.1, ET SEQ. More
specifically, the parties agree to submit to binding arbitration any claims for
unpaid wages or benefits, or for alleged discrimination, harassment, or
retaliation, arising under Title VII of the Civil Rights Act of 1964, the Equal
Pay Act, the National Labor Relations Act, the Age Discrimination in Employment
Act, the Americans With Disabilities Act, the Executive Retirement Income
Security Act, the Civil Rights of 1991, the Family and Medical Leave Act, the
Fair Labor Standards Act, Sections 1981 through 1988 of Title 42 of the United
States Code, COBRA, and any other federal, state, or local law, regulation, or
ordinance, and any common law claims, claims for breach of contract, or claims
for declaratory relief. The Executive acknowledges that the purpose and effect
of this paragraph is solely to elect private arbitration in lieu of any judicial
proceeding he might otherwise have available to his in the event of an
employment-related dispute between his and the Company. Therefore, the Executive
hereby waives his right to have any such employment-related dispute heard by a
court or jury, as the case may be, and agrees that his exclusive procedure to
redress any employment-related claims will be arbitration. Company shall pay the
arbitration costs changed by HKCC when required to make this section fully
enforceable in respect to all claims.
 
 
8

--------------------------------------------------------------------------------

 
  
14.   MISCELLANEOUS.
 
a.   Telephones, stationery, postage, e-mail, the internet and other resources
made available to the Executive by the Company, are solely for the furtherance
of the Company’s business.
 
b.   All issues concerning, relating to or arising out of this Agreement and
from the Executive’s employment by the Company, including, without limitation,
the construction and interpretation of this Agreement, shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to that State’s principles of conflicts of law.
 
c.   The Executive and the Company agree that any provision of this Agreement
deemed unenforceable or invalid may be reformed to permit enforcement of the
objectionable provision to the fullest permissible extent. Any provision of this
Agreement deemed unenforceable after modification shall be deemed stricken from
this Agreement, with the remainder of the Agreement being given its full force
and effect.
 
d.   The Company shall be entitled to equitable relief, including injunctive
relief and specific performance as against the Executive, for the Executive’s
threatened or actual breach of paragraphs 10, 11 or 12 of this Agreement, as
money damages for a breach thereof would be incapable of precise estimation,
uncertain, and an insufficient remedy for an actual or threatened breach of
paragraphs 10, 11 or 12 of this Agreement. The Executive and the Company agree
that any pursuit of equitable relief in respect of paragraphs 10, 11 or 12 of
this Agreement shall have no effect whatsoever regarding the continued viability
and enforceability of paragraph 13 of this Agreement.
 
e.   Any waiver or inaction by the Company for any breach of this Agreement
shall not be deemed a waiver of any subsequent breach of this Agreement.
 
f.   The Executive and the Company independently have made all inquiries
regarding the qualifications and business affairs of the other which either
party deems necessary. The Executive affirms that he fully understands this
Agreement’s meaning and legally binding effect. Each party has participated
fully and equally in the negotiation and drafting of this Agreement. Each party
assumes the risk of any misrepresentation or mistaken understanding or belief
relied upon by his or it in entering into this Agreement.
 
g.   The Company and the Executive agree that the Executive’s obligations to the
Company during the Executive’s employment with the Company, as well as any other
obligation of the Executive under this Agreement, may be assigned to any
successor in interest to the Company or any division or affiliate of the Company
in its sole discretion and without additional consideration or prior notice to
the Executive, but that nothing requires the Company to do so. The Executive’s
obligations under this Agreement are personal in nature and may not be assigned
by the Executive to any other person or entity.
 
 
9

--------------------------------------------------------------------------------

 
 
h.   The Company and the Executive acknowledge and agree that future alterations
to the Executive’s work hours, working title, management or supervisory
responsibilities, number of subordinate employees, sales or promotional budgets,
reporting relationships within the Company or with businesses affiliated with
the Company, management responsibilities or duties, or similar changes or
alterations may occur periodically during the Executive’s employment with the
Company. The Company and the Executive agree that the Company, in its sole
discretion, may implement such alterations or adjustments for any or no reason
and that any such action shall not constitute a breach of this Agreement so long
as the Company continues to perform its remaining obligations as provided by
this Agreement.
 
i.   This instrument constitutes the entire Agreement between the parties
regarding its subject matter. When signed by all parties, this Agreement
supersedes and nullifies all prior or contemporaneous conversations,
negotiations, or agreements, oral and written, regarding the subject matter of
this Agreement. In any future construction of this Agreement, this Agreement
should be given its plain meaning. This Agreement may only be amended only by a
writing signed by the Company and the Executive.
 
j.   Notwithstanding the termination of this Agreement and of the Executive’s
employment with the Company for any reason, paragraphs 10, 11 and 12  of this
Agreement shall continue in full force and effect in accordance with their terms
following such termination.
 
k.   This Agreement may be executed in counterparts, a counterpart transmitted
via facsimile, and all executed counterparts, when taken together, shall
constitute sufficient proof of the parties’ entry into this Agreement. The
parties agree to execute any further or future documents which may be necessary
to allow the full performance of this Agreement. This Agreement contains
headings for ease of reference. The headings have no independent meaning.
 
THE EXECUTIVE STATES THAT HE HAS FREELY AND VOLUNTARILY ENTERED INTO THIS
AGREEMENT AND THAT HE HAS READ AND UNDERSTOOD EACH AND EVERY PROVISION THEREOF.
THIS AGREEMENT IS EFFECTIVE UPON THE EXECUTION OF THIS AGREEMENT BY BOTH
PARTIES.
 
UNDERSTOOD, AGREED, AND ACCEPTED:
   
YANCHUN LI
 
AMERICAN ORIENTAL BIOENGINEERING, INC.
       

 

Name: [sign_yanchunli.jpg]  
By:
[sign_tonyliu.jpg]  
 
   
Name: Tony Liu
Title: Chairman and Chief Executive 
         
Date:
April 8, 2010  
Date:
April 8, 2010

 
 
 
 
 
10 

--------------------------------------------------------------------------------



 

